Title: To James Madison from Thomas Swann, Francis Scott Key, and John Law, [June 1815]
From: Swann, Thomas,Key, Francis Scott,Law, John
To: Madison, James


                    
                        
                            Sir
                        
                        [June 1815]
                    
                    We have the honor to enclose to your Excellency a final report in the case of the Claimants under the Upper Mississipi Company, and a report relative to a part of the Claim of Claimants releasing under the Georgia Mississipi Company. Very resply Yr Obt. Servts:

                    
                        
                            
                                Thos Swann
                            
                            }
                            Comson
                        
                        
                            FS Key
                        
                        
                            J Law
                        
                    

                